PER CURIAM:
Kenrick G. Eastmond petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his writ of coram nobis and 28 U.S.C.A. § 2255 (West Supp.2008) motion to vacate. He seeks an order from this court directing the district court to act. Our review of the record reveals that the district court entered final judgment dismissing East-mond’s writ and motion on December 12, 2008. Accordingly, because the district court has decided Eastmond’s case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.